—Judgment unanimously affirmed. Memorandum: Supreme Court properly exercised its discretion in refusing to question the jury about a newspaper article concerning a burglary unrelated to defendant or this case (see, People v Rein, 278 AD2d 255). The court also properly denied that part of defendant’s motion seeking suppression of tangible evidence seized by the police (see, People v Ruben, 267 AD2d 961, lv denied 94 NY2d 924). The court erred in denying that part of defendant’s motion seeking suppression of statements made in response to police questioning, without the benefit of Miranda warnings. We conclude, however, that the error is harmless (see, People v Ruben, supra, at 961-962). Defendant failed to preserve for our review his contentions that the prosecutor made improper remarks during summation (see, People v Romanelli, 239 AD2d 940, 941, lv denied 90 NY2d 910); that the testimony of the People’s expert invaded the province of the jury (People v Law, 273 AD2d 897, 898); and that the court erred in charging the jury on accessorial liability (see, People v Parons, 275 AD2d 933, 934-935, lv denied 95 NY2d 937) and the recent and exclusive possession of stolen property (see, People v Harris, 204 AD2d 987, lv denied 84 NY2d 826). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, GPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Sirkin, J. — Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Hurlbutt and Burns, JJ.